Citation Nr: 0528147	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-17 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for trapezius strain of the left shoulder, post 
operative.

2.  Entitlement to an initial evaluation in excess of 20 
percent prior to January 14, 2002, for disc disease and 
degenerative joint disease of the lumbar spine.

3.  Entitlement to an increased rating for disc disease and 
degenerative joint disease of the lumbar spine, in excess of 
10 percent beginning March 1, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1977 to 
July 1980 and from April 1982 to January 2001.  This case was 
remanded by the Board of Veterans Appeals (the Board) in 
November 2003 to the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO) for additional 
development.  

The veteran initially filed a claim for service connection 
for the disabilities at issue in November 2000.  A March 2001 
rating decision granted entitlement to service connection for 
trapezius strain of the left shoulder, post operative (left 
shoulder disability) and for lumbar spine disc disease and 
degenerative joint disease (lumbar spine disability).  The 
rating decision granted a 10 percent evaluation for lumbar 
spine disability and a noncompensable evaluation for left 
shoulder disability, both of which were effective February 1, 
2001, the day following service discharge.  38 C.F.R. § 3.400 
(2004).  The veteran timely appealed.  A December 2004 rating 
decision granted a rating of 20 percent for left shoulder 
disability, effective February 1, 2001; the rating action 
also granted a 20 percent evaluation for lumbar spine 
disability from February 1, 2001 through January 13, 2002, a 
100 percent temporary total disability rating based on the 
need for convalescence following surgery from January 14, 
2001 through February 28, 2001, and a 10 percent evaluation 
beginning March 1, 2002.  Because these grants are not the 
maximum schedular ratings under the applicable diagnostic 
codes, the issues are still on appeal.  See A.B. v. Brown, 6 
Vet. App. 35, 38 (1993).  

Based on the above procedural history, the Board finds that 
the veteran's claims are original claims that were placed in 
appellate status by a notice of disagreement expressing 
disagreement with the initial rating awards noted above. 


FINDINGS OF FACT

1.  Motion of the left arm, which is the minor extremity, is 
to at least mid way between the side and shoulder level.

2.  Prior to January 14, 2002, the evidence shows no more 
than moderate intervertebral disc syndrome or moderate 
limitation of motion of the lumbar spine.

3.  Beginning March 1, 2002, the veteran does not have more 
than characteristic back pain on motion, mild intervertebral 
disc syndrome, or slight limitation of motion of the lumbar 
spine.  There is no evidence of forward flexion of the 
thoracolumbar spine of less than 60 degrees, or of combined 
motion of the thoracolumbar spine of less than 120 degrees, 
or of muscle spasm, guarding, or localized tenderness severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and he does not have incapacitating episodes having 
a duration of at least two weeks during the past 12 months.

4.  Beginning November 4, 2002, the veteran's service-
connected lumbar spine disability is manifested by limitation 
of motion, pain, tenderness, and flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for service-connected left shoulder disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5201 (2004).

2.  The criteria for an initial evaluation in excess of 20 
percent for lumbar spine disability prior to January 14, 2002 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 
(2001).

3.  The criteria for a rating in excess of 10 percent from 
March 1, 2002 to November 3, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5292 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).

4.  The criteria for a 20 percent evaluation for lumbar spine 
disability beginning November 4, 2002 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5292 (2003); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In May 2004, a letter was sent to the veteran by the RO, with 
a copy to his representative, in which he was informed of the 
requirements needed to establish entitlement to increased 
evaluations.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for providing and what 
evidence VA would be obtaining.  The letter explained what 
evidence VA needed from the veteran and told him that VA 
would request records for him if he provided sufficient 
information to identify the records.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Nevertheless, the veteran 
was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  Hence, 
not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial 


error to the claimant.  No additional private medical 
evidence was subsequently added to the claims file.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
the VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that there is an October 2004 VA examination report on 
file, as well as multiple treatment records.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with all 
general due process considerations.  See 38 C.F.R. § 3.103 
(2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Common Factual Background

According to a November 2000 VA medical report, the veteran 
reported a spinal compression and scapular fracture secondary 
to a helicopter crash during the Persian Gulf War.  It was 
noted that he is right-handed.  The diagnoses were status 
post left scapular resection secondary to snapping shoulder 
syndrome with trapezius strain and diffuse degenerative disc 
disease and degenerative joint disease of the lumbar spine.

VA treatment records dated from June 2001 to September 2004 
reveal complaints involving the left shoulder and low back.  
The assessment in June 2001 was acute exacerbation of chronic 
low back pain with no findings on physical examination or 
history to suggest nerve compromise.  The assessment in 
August 2001 was exacerbation of chronic back pain with most 
likely radiculopathy, MRI shows evidence of L-S1 compression 
and the veteran has shooting pains down to his foot, which is 
new.  VA records for September 2001 reveal assessments of 
chronic low back pain after trauma with evidence of mild to 
moderate disc bulge at L3-4 and L5-S1 and protrusion at L4-5; 
inadequate pain control; and no focal neurological deficits 
noted.  

The veteran complained in October 2001 that the pain in his 
legs and hips was unbearable.  He complained in November 2001 
that he had constant pain in his low back that prevented any 
sports activity and that he has had days where he is bent 
over "like Quasimoto" when walking.  Physical examination 
in November 2001 showed 5/5 strength in the lower extremities 
with bilateral sensation that was intact and symmetrical.  
Deep tendon reflexes were 2+; gait was very antalgic with 
normal walking.  The veteran was able to heel and toe with 
great pain.  There was no evidence of atrophy.

The veteran underwent a microdiscectomy of the low back on 
January 16, 2002 due to a magnetic resonance imaging (MRI) 
showing of herniated nucleus pulposus at L4-5 on the right 
impinging on the L5 nerve root.  

It was reported on VA treatment records in February 2002 that 
the veteran's postoperative back condition had improved, and 
the veteran denied radicular symptoms.  It was noted in June 
2002 that the veteran appeared to be doing quite well and was 
no longer on pain medication.  However, he complained in 
October 


2002 that his left shoulder pain was getting worse.  
Thereafter, the veteran complained on November 4, 2002 of the 
severe onset of back pain reminiscent of pain prior to 
surgery with radiculopathy.  Physical examination did not 
show any perispinous tenderness, erythema, edema, echymosis, 
or neurological abnormality.  The assessment was acute back 
pain, without significant neurological changes.  The veteran 
complained of shoulder problems in December 2002.  Range of 
motion was within normal limits in the upper extremities; 
spasms were palpated in the thoracic paraspinals, left 
rhomboid, upper trapezius, and levator.  Left shoulder 
strength was grossly 4+/5, except for 4/5 in the mid-
trapezius, 4-/5 in the rhomboids, and 3+/5 in the lower 
trapezius.  

The veteran complained of left shoulder and back pain in 
January 2003, and physical examination revealed very limited 
range of motion of the left shoulder and arm; left arm 
strength was 3/5.  It was noted in VA treatment records dated 
in February 2003 that the veteran had upper back and neck 
spasms.  Limitation of motion of the shoulders and back was 
reported in June 2004.  An MRI of the lumbar spine in August 
2004 showed mild degenerative changes of the lumbar spine, 
without evidence of significant central canal or neural 
foraminal narrowing.

On VA compensation and pension evaluation of the low back in 
October 2004, the veteran complained of weakness, lack of 
endurance, and flare-ups of the back with intermittent right 
leg pain.  He was working at a desk job as an advisor for a 
transport company, and he noted that changes had been made in 
his work environment to accommodate his low back and left 
shoulder disabilities, such as a special chair and desk.  He 
was taking pain medication.  The veteran said that he had one 
episode of totally incapacitating pain over the previous year 
that kept him from working for five days.  He said that he 
could walk or sit for about ten minutes or stand about 
fifteen minutes before he had significant pain.  Physical 
examination revealed forward flexion of 70 degrees, backward 
extension of 20 degrees, bilateral flexion to either side of 
20 degrees, and bilateral rotation of 30 degrees.  The 
veteran was hypersensitive over the entire lower lumbar 
region.  Motor strength was 5/5, and sensory evaluation was 
normal.  The back diagnosis was degenerative disc disease at 
L4-5, moderate, and mild through the remainder of the lumbar 
region. 

The veteran complained on VA evaluation of the left shoulder 
in October 2004 of constant, severe shoulder pain with 
weakness, lack of endurance, and stiffness.  He said that he 
had trouble at work doing motions overhead.  Physical 
examination showed active flexion of 90 degrees and active 
abduction of 110 degrees; passive flexion and abduction was 
to 130 degrees.  Breakaway weakness of the entire left 
shoulder girdle was noted.  X-rays of the left shoulder 
revealed a blunted superomedial border consistent with 
previous resection.  The examiner's impression was residuals 
of resection of the superomedial border of the scapula as 
well as the rhomboid and trapezius sprain with residual 
limitations and range of motion.

VA treatment records from November 2004 to March 2005 reveal 
that the veteran complained in December 2004 of left shoulder 
pain.  Physical examination showed normal left shoulder 
strength and sensation.  There was 130 degrees of active 
forward flexion and abduction, as well as full and symmetric 
internal and external rotation.  The assessment was history 
of left shoulder injury and partial scapulectomy, with 
persistent pain.  Treatment records in February 2005 reveal 
approximately 20 degrees less of left shoulder end range 
flexion and abduction due to protection of the shoulder.  
Strength was 4/5 on flexion and 4-/5 on abduction and 
external rotation.  There was no shoulder impingement, and 
sensation was intact.  

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

This case involves the veteran's appeal of the initial 
assignment of a disability rating for his service-connected 
left shoulder and lumbar spine disabilities.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Increased Rating For Left Shoulder Disability

Specific Schedular Criteria

The veteran's left shoulder disorder is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5201.  A designation of Diagnostic Code 5299 reflects 
that the disability is a condition not specifically listed in 
the Schedule, and hyphenation with Diagnostic Code 5201 
indicates that the disability has been rated for limitation 
of motion of the arm.  See 38 C.F.R. §§ 4.20, 4.27 (2004).  
Diagnostic Code 5201 provides a 20 percent rating for 
limitation of motion of the minor extremity when motion is 
limited to midway between the side and shoulder level.  A 30 
percent rating requires limitation of motion of the minor 
extremity to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Normal range of motion for the 
shoulder is from 0 to 180 degrees, and normal rotation is 
from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The remaining diagnostic codes pertaining to the shoulder 
involve impairment of the humerus, clavicle, or scapula or 
ankylosis of the joint, none of which is present in this 
case.

Analysis

Despite the veteran's complaints of shoulder problems in 
December 2002, range of motion of the left shoulder, which is 
the veteran's minor extremity, was within normal limits in 
the upper extremities.  Although "very limited" range of 
motion of the left shoulder and arm was reported in January 
2003 and "limited" range of motion of the shoulders was 
noted in June 2004, no degree of limitation of motion was 
provided in either January 2003 or June 2004.  

Nevertheless in October 2004, range of motion of the left 
shoulder included active flexion of 90 degrees and active 
abduction of 110 degrees, with passive flexion and abduction 
to 130 degrees, despite complaints of constant, severe 
shoulder pain with weakness, lack of endurance, and 
stiffness. 

On examination in December 2004 for left shoulder pain, there 
was 130 degrees of active forward flexion and abduction, as 
well as full and symmetric internal and external rotation.  
It was noted in February 2005, that there was an 
approximately 20-degree loss of left shoulder end range 
flexion and abduction due to protection of the shoulder.  

The medical evidence of record does not show findings of 
motion limited to worse than midway between the side and 
shoulder level.  Accordingly, an evaluation in excess of 20 
percent for service-connected left shoulder disability is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5299-5201.

The Board has also considered whether an evaluation in excess 
of 20 percent is warranted based on functional impairment, 
but concludes that an increase is not warranted.  There is no 
medical evidence of significant chronic functional impairment 
due to shoulder disability.  Despite the veteran complaints 
on VA evaluation of the left shoulder in October 2004 of 
constant, severe shoulder pain with weakness, lack of 
endurance, and stiffness, physical examination showed active 
flexion and abduction of the shoulder to 90 degrees or 
greater and passive flexion and abduction to 130 degrees, 
which means that motion due to these complaints was not as 
limited as required for the assignment of a 20 percent 
evaluation under Diagnostic Code 5201.  Consequently, a 
rating in excess of 20 percent is not warranted for service-
connected left shoulder disability under 38 C.F.R. §§ 4.40, 
4.45.  See also Deluca v. Brown, 8 Vet. App. 202 (1995).

In this case, the RO granted service connection and 
originally assigned a 20 percent evaluation for trapezius 
strain of the left shoulder as of the day following 
separation from active service, i.e., February 1, 2001.  See 
38 C.F.R. § 3.400(b)(2)(i) (2004).  After review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of 20 percent for the disability 
at issue at any time subsequent to the day following 
separation from active service.  Id.; Fenderson v. West, 12 
Vet. App. 119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating For Lumbar Spine Disability

Specific Schedular Criteria

The veteran's low back disability was assigned a 20 percent 
disability rating prior to January 14, 2001 under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5292, 
and a 10 percent rating beginning March 1, 2002, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome, effective on September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (2002).  Thereafter, effective September 
26, 2003, VA revised the criteria for diagnosing and 
evaluating the spine.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of both September 23, 2002 and September 
26, 2003 in our appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Diagnostic Code 5010, which is used to rate arthritis due to 
trauma, provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 20 percent rating is warranted with 
x-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  A 10 percent rating is warranted for x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  Id.

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured. 

As of September 23, 2002, Diagnostic Code 5293 was revised to 
assign a 60 percent evaluation when there is evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months; a 40 percent evaluation is assigned when the 
incapacitating symptom episodes last at least four weeks but 
less than six weeks; a 20 percent evaluation is assigned when 
the incapacitating episodes last at least two weeks but less 
than four weeks; and a 10 percent evaluation is assigned when 
the incapacitating episodes last at least one week but less 
than two weeks.  This remained essentially unchanged in the 
revisions effective on September 26, 2003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
See 69 Fed. Reg. 32449 (2004).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).


Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2004).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2004).  

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).

Analysis

Prior to January 14, 2002

The medical evidence prior to January 14, 2002 shows periodic 
complaints of low back pain, but does not reveal chronic 
severe limitation of motion of the low back.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Despite complaints in 
November 2001 that he had days when he was completely bent 
over from back pain, examination in November 2001 showed 
normal walking with 5/5 strength in the lower extremities 
with bilateral sensation that was intact and symmetrical.  
Even though he complained of great pain on heel and toe 
walking, there was no evidence of atrophy of the lower 
extremities.  See 38 C.F.R. §§ 4.40, 4.45.  Additionally, 
there is a lack of evidence of severe recurring attacks of 
intervertebral disc syndrome with intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Finally, the Board 
notes that there is a lack of evidence prior to January 2002 
of the symptomatology required for severe lumbosacral strain, 
such as listing of the spine to the opposite side, positive 
Goldthwaite's sign, or abnormal mobility on forced motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Based on the 
above, a rating in excess of 20 percent is not warranted for 
the veteran's service-connected lumbar spine disability under 
any of the potentially applicable diagnostic codes prior to 
January 14, 2002.

Subsequent to March 1, 2002

The veteran underwent a microdiscectomy of the low back on 
January 16, 2002, which was reported to have helped his back 
condition.  He denied radicular symptoms in February 2002, 
and it was noted in June 2002 that he appeared to be doing 
quite well and was no longer on pain medication.  

Based on the above noted medical records, the Board finds 
that there is no evidence between March 1, 2002 and September 
23, 2002 of moderate intervertebral disc syndrome with 
recurring attacks warranting a rating in excess of 10 percent 
under the previous provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Although the veteran complained in November 2002 of the 
severe onset of back pain, with radiculopathy, reminiscent of 
pain prior to surgery, the physical examination did not show 
any perispinous tenderness, erythema, edema, echymosis, or 
neurological abnormality.  The assessment was acute back pain 
without significant neurological changes.  

Accordingly, there is also insufficient evidence between 
March 1, 2002 and September 26, 2003 of moderate limitation 
of motion of the lumbar spine or of lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion in the standing position.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295.  Therefore, an 
evaluation in excess of 10 percent for lumbar spine 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 or Diagnostic Code 5295 in effect prior 
to September 26, 2003 is not warranted.

As noted above, the rating criteria for evaluating 
intervertebral disc syndrome was revised beginning in 
September 23, 2002, and the rating criteria for evaluating 
the spine was revised, effective September 26, 2003.  
Accordingly, the Board must also determine whether an 
evaluation in excess of 10 percent is warranted under the 
revised Diagnostic Code 5293 beginning September 23, 2002, 
which was incorporated as Diagnostic Code 5243 in the 
schedule of rating for the spine beginning September 26, 
2003, or under new Diagnostic Code 5237 for lumbosacral 
strain beginning September 26, 2003.

Because the veteran said on VA examination in October 2004 
that he had had only one episode of totally incapacitating 
back pain over the previous year that kept him from working 
for five days, the evidence does not show incapacitating 
episodes having a duration of at least two weeks during the 
previous year.  Therefore, a rating in excess of 10 percent 
is not warranted beginning on or after September 23, 2002 
under the provisions of Diagnostic Codes 5293 or 5243.  With 
respect to current Diagnostic Code 5237, the Board notes that 
physical examination in October 2004 revealed forward flexion 
of 70 degrees, backward extension of 20 degrees, bilateral 
flexion to either side of 20 degrees, and bilateral rotation 
of 30 degrees.  As forward flexion of the thoracolumbar spine 
is greater than 60 degrees, the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees, and 
there is no medical evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, a rating in excess of 10 percent is not 
warranted under the rating criteria of Diagnostic Code 5237.  
Additionally, because sensory examination in October 2004 was 
essentially normal, separate evaluations for the orthopedic 
and neurologic manifestations of the veteran's service-
connected lumbar spine disability would not warrant provide a 
higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(Note 2), Diagnostic Code 5237 (Note 1).

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted beginning March 1, 2002 based on 
functional impairment.  The Board notes that an increased 
evaluation can also be assigned for a disability rated for 
limitation of motion under DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran has consistently complained of low back 
pain, and there is evidence, as noted above, of limitation of 
motion of the low back due to pain.  Additionally, the 
veteran complained in a treatment report dated November 4, 
2002 of the severe onset of back pain reminiscent of the pain 
prior to his January 2002 surgery.  

The veteran complained on VA examination in October 2004 of 
back pain, weakness, lack of endurance, and flare-ups, with 
flare-ups once or twice a week that increased the pain and 
made it difficult for him to function.  He was taking 
medication for pain relief.  Examination revealed loss of 
motion and hypersensitivity over the entire lower lumbar 
region in October 2004.  Consequently, with resolution of 
reasonable doubt in the veteran's favor, there is sufficient 
current medical evidence of lumbar spine pain and flare-ups 
to warrant an increased evaluation of 20 percent for service-
connected lumbar spine disability, with consideration of the 
factors discussed in DeLuca, beginning on November 4, 2002, 
under the provisions of Diagnostic Codes 5292 and 5237.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.40, 4.45 (2004); 
see also 38 C.F.R. § 4.21 (2004) (it is not expected that all 
cases will show all the findings specified; above all, a 
coordination of rating with impairment of function will be 
expected in all cases).  

An evaluation in excess of 20 percent for lumbar spine 
disability beginning November 4, 2002 is not warranted 
because there is no clinical evidence of more than moderate 
limitation of motion of the lumbar spine prior to September 
26, 2003 or of forward flexion of the thoracolumbar spine of 
30 degrees or less or of favorable ankylosis of the entire 
thoracolumbar spine beginning September 26, 2003.  

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  Ratings in excess of those 
currently assigned are provided for certain manifestations of 
the service-connected disorders on appeal but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to these service-connected 
disabilities, and although he has difficulty at work due to 
these service-connected disabilities, modifications to his 
workstation have been made and the disabilities have not been 
shown to markedly interfere with his employment in a desk job 
as an advisor for a transport company.  Accordingly, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the veteran.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected left shoulder disability is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected lumbar spine disability prior to 
January 14, 2002 is denied.  

Entitlement to an increased rating in excess of 10 percent 
from March 1, 2002, to November 3, 2002, for service-
connected lumbar spine disability is denied.

Entitlement to an increased evaluation of 20 percent is 
granted for service-connected lumbar spine disability 
beginning November 4, 2002, subject to the controlling 
regulations applicable to the payment of monetary benefits.


	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


